Case 1:16-cr-00640-BMC Document 848 Filed 02/08/21 Page 1 of 2 PageID #: 16520




IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,
                                                      Case No. 1:16-cr-00640-BMC
            -against-

 MARK NORDLICHT, et al.,

                        Defendants.



                          MOTION TO WITHDRAW APPEARANCE

TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

        PLEASE TAKE NOTICE that Katherine Talbot McCarthy will no longer represent and

Defendant David Levy (“Defendant”) in the above-captioned case and should be withdrawn as

counsel of record. I respectfully request that your Honor direct the Clerk of the Court to remove

me as counsel and to remove my name and email address from the Court’s ECF/CM notification

list for this case.

        In support of such motion, and in conformance with Local Rule 1.4, the undersigned

counsel states the following:

        1. Defendant continues to be represented in this case by other attorneys of record; and
        2. The withdrawal of Katherine Talbot McCarthy will not affect any deadlines or causes
           any delay in this matter.

        I declare under penalty of perjury that the foregoing statements are true and correct.
Case 1:16-cr-00640-BMC Document 848 Filed 02/08/21 Page 2 of 2 PageID #: 16521




Dated: February 8, 2021                   Respectfully submitted,

                                          WILSON SONSINI GOODRICH & ROSATI
                                          Profession Corporation

                                          /s/ Katherine Talbot McCarthy
                                          Katherine Talbot McCarthy
                                          1301 Avenue of the Americas, 40th Fl.
                                          New York, New York 10019
                                          Tel: (212) 999-5800
                                          Fax: (212) 999-5899
                                          Email: kmccarthy@wsgr.com

                                          Counsel for Defendant David Levy




                                      2
